ORDER
The Disciplinary Review Board having filed with the Court on December 16, 1996, its decision concluding that BRAXTON LEE EPPS of CAMDEN, who was admitted to the bar of this State in 1977, should be disciplined for his conviction of possession of less than 20 grams of cocaine, in violation of N.J.S.A 2C:36-10a(l), criminal conduct that reflects adversely on respondent’s honesty, trustworthiness or fitness as a lawyer (RPC 8.4(b));
And the Court having considered the record in the matter;
And good cause appearing;
It is ORDERED that BRAXTON LEE EPPS is hereby suspended from the practice of law for a period of three months, effective April 7, 1997, and until the further Order of the Court; and it is further
*84ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.